Name: Commission Regulation (EEC) No 1166/86 of 12 April 1986 amending Regulation (EEC) No 330/86 allocating import quotas for 1986 fixed for certain products originating in the United States of America
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 23 . 4 . 86 No L 106/ 13Official Journal of the European Communities COMMISSION REGULATION (EEC) No 1166/86 of 12 April 1986 amending Regulation (EEC) No 330/86 allocating import quotas for 1986 fixed for certain products originating in the United States of America Whereas the measures provided for in this Regulation are in accordance with the opinion of the Quota Administra ­ tion Committee , THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 241 /86 of 27 January 1986 introducing quantitative restrictions on imports of certain products originating in the United States of America ('), and in particular Article 2 (2) thereof, Whereas Commission Regulation (EEC) No 330/86 (2) broke down the import quotas fixed for certain products originating in the United States of America into two parts , of which the first is distributed amongst The Member States and the second constitutes a Community reserve ; Whereas it is necessary to invoke the Community reserve for one of the products in question in order to meet urgent supply requirements which have appeared in certain Member States in particular ; HAS ADOPTED THIS REGULATION : Article 1 The Annex to Regulation (EEC) No 330/86 is hereby amended in accordance with the Annex hereto . Article 2 This Regulation shall enter into force on the day follo ­ wing its publication in the Official Journal of the Euro ­ pean Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 21 April 1986 . For the Commission Willy DE CLERCQ Member of the Commission (  ) OJ No L 30, 5 . 2 . 1986, p . 1 . (2 OJ No L 40 , 15 . 2 . 1986, p . 12. ANNEX (in tonnes) NIMEXE code Community quota Reserve Distributed quota Quota distribution per Member State D F I BNL UK IRL DK GR 1 2 3 4 5 6 7 8 9 10 11 12 48.07-45 10 000 500 9 500 2 520 360 200 5 430 990   